Citation Nr: 1013127	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for disability due to an intramedial injection with 
causalgia of the right upper extremity median nerve.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2007 and 
May 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 
percent for disability attributable to median nerve injury 
of the right upper extremity.  However, the February 2007 
and December 2009 VA neurological examinations of record are 
not sufficient to enable effective appellate review.  

Under the rating code for disability of the median nerve, as 
set forth at 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, and 8715, factors for consideration are whether the 
resultant disability is wholly sensory or includes 
additional involvement (see general introduction to rating 
for diseases of the peripheral nerves); whether there is 
inclination of the hand; whether there is abnormal extension 
of the index and middle fingers; whether there is atrophy of 
the muscles of the thenar eminence; whether there is 
abnormal position of the thumb; whether there is limitation 
of flexion of the index and middle fingers; whether the 
Veteran can make a fist; whether there is flexion of the 
distal phalanx of the thumb; whether there is defective 
opposition and abduction of the thumb; whether there is 
weakened flexion of the wrist; and the nature and extent of 
pain and whether there are trophic disturbances.  

The February 2007 VA examination report includes a gross 
neurological examination of the body, but limited detail 
regarding the median nerve.  The December 2009 VA 
examination report indicates some reduced strength and 
muscle tone of the right upper extremity of unknown muscles; 
indicates the Veteran has neuritis and neuralgia but not 
paralysis, and indicates that the Veteran refused testing of 
the right thumb because of pain.  

VA regulations instruct that neuritis (as was diagnosed at 
the December 2009 VA examination) may involve loss of 
reflexes, muscle atrophy, sensory disturbances, and 
excruciating pain, and may be rated under the appropriate 
rating code as severe if organic changes are present.  See 
38 C.F.R. § 4.123 (Neuritis, cranial or peripheral).  If 
organic changes are involved, a rating of 50 percent under 
Diagnostic Code 8615 for severe disability of the median 
nerve may be warranted.  

The Board cannot ascertain from the December 2009 
examination report whether such organic changes are present, 
or whether the pain in the Veteran's thumb was of such 
severity that the subjective refusal of examination was 
clinically supportable,  so as to render examination of the 
thumb impractical.  

In sum, the February 2007 and December 2009 neurological 
examination reports are not sufficient for rating purposes 
because they do not contain sufficient detail for 
application of the rating criteria.  Therefore, a new 
examination that more fully addresses applicable rating 
criteria is required.  See 38 C.F.R. § 4.2 (Interpretation 
of examination reports).  

The examination of the Veteran's disability involving the 
median nerve may result in a higher rating such that the 
schedular criteria for a TDIU are met; thus, adjudication by 
the Board of the claim for a TDIU is deferred.

Further, the Board notes that several VA examination reports 
suggest that separate disabilities, particularly those of 
the right hand, low back, and psychiatric disability, may 
each substantially impact the Veteran's employment, but by 
themselves may not preclude any type of employment.  
However, there is no opinion as to whether the cumulative 
effect of these disabilities prevents the Veteran from 
securing or following a substantially gainful occupation.  

In December 2009, the RO received correspondence by which 
the Veteran requested a higher rating for his service-
connected mental disability, and specifically indicated that 
this was to include consideration of his claim for a TDIU.  
The claim for TDIU presently deferred involves consideration 
of the total effect of all service-connected disabilities.  
See, e.g., 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, in its 
re-evaluation of the TDIU claim, the  RO/AMC must reexamine 
the Veteran's presently-assigned disability rating for a 
mental disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his service-
connected disabilities during the period 
from June 2006 to the present.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
any relevant records that have not 
been previously obtained and 
associated with the claims file from 
each health care provider the Veteran 
identifies.  

The records sought should include all 
relevant records of VA treatment from 
November 2009 forward.

The Veteran should also be advised 
that with respect to private medical 
evidence he may alternatively obtain 
the records on his own and submit 
them to the RO/AMC.

3.  Once all available medical records 
have been received, arrange for a VA 
examination with a physician appropriately 
qualified to express opinions as to 
neurological disorders.  

The purpose of the examination is 1) to 
determine the nature and severity of the 
Veteran's disability of the median nerve 
of the right upper extremity, and 2) to 
determine the combined impact of the 
Veteran's service-connected disabilities 
and disabilities for which he receives 
compensation on his ability to secure or 
follow a substantially gainful occupation.
 
The following considerations will govern 
the examination:
    
(a) The claims file and a copy of 
this remand will be made available 
to the examiner, who will 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further 
examinations.  All indicated tests 
and studies must be performed.  

(c)  The examiner will 
specifically address the 
following with respect to the 
Veteran's right median nerve 
disability:

(i) Does the Veteran have 
any degree of paralysis of 
the median nerve?

(ii) Does the Veteran have 
neuritis of the median 
nerve?






(iii) Does the Veteran have 
neuralgia of the median 
nerve?

(iv) Is the Veteran's 
disability of the median 
nerve wholly sensory, or is 
there additional organic 
involvement?

(v) Describe any positional 
or functional abnormality 
of the hand, including 
whether there is any 
inclination to the ulnar 
side or any other 
positional abnormality of 
the hand; whether the index 
and middle fingers are 
extended more than 
normally; whether the index 
and middle fingers are 
abnormally limited in 
flexion; the presence and 
if so extent of any atrophy 
of the of the muscles of 
the thenar eminence of the 
hand; whether pronation of 
the hand is incomplete or 
defective; whether the 
Veteran can make a fist; 
whether the Veteran can 
flex the distal phalanx of 
the thumb; whether there is 
defective opposition and 
abduction of the thumb; 
whether flexion of the 
wrist is weakened; and 
whether there are trophic 
changes attributable to 
disability of the median 
nerve.





(vi) If the Veteran 
declines examination of the 
thumb due to pain, the 
examiner must indicate his 
view as to whether this 
declination is reasonable 
or justifiable given the 
amount of pain the Veteran 
likely experiences. 

(vii) The examiner must 
provide as complete 
information as possible as 
to the nature and extent of 
the pain the Veteran 
experiences due to his 
median nerve disability and 
whether or the extent to 
which the pain appears to 
be of organic origin.  The 
examiner must use words 
such as mild, moderate, 
severe, excruciating, or 
words of similar meaning, 
so that the Board can have 
a layman's sense of the 
pain experienced by the 
Veteran. 

(viii) The examiner must 
further indicate the extent 
to which the Veteran's 
disability of right the upper 
extremity limits occupational 
tasks such as lifting, 
carrying, or writing, and the 
extent to which the Veteran's 
lifestyle and activities of 
daily living are impaired.





(c)  The examiner must also provide an 
opinion as to whether the Veteran's 
service-connected disabilities and 
disabilities for which he receives 
compensation combined preclude the 
Veteran from securing or following a 
substantially gainful occupation.  

The disabilities for consideration are: 
disability of the median nerve, right 
upper extremity, currently rated as 30 
percent disabling; adjustment disorder 
with mixed emotional features, 
currently rated as 30 percent 
disabling; low back disability, 
currently rated as 20 percent 
disabling; disease of the auditory 
canal (residuals of fungal infections, 
diagnosed as otitis externa), rated as 
noncompensably (0 percent) disabling; 
and residuals of a nasal injury, rated 
as noncompensablly disabling.  

If the examiner believes that the 
question as to unemployability is 
better posed to a psychiatrist or that 
the assistance of a psychiatrist would 
be helpful in rendering his opinion, he 
must so indicate and the RO/VAMC must 
obtain the assistance of a psychiatrist 
in procuring the requested opinion.

(d)  The examiner is requested to provide 
a complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

In the conclusion section of his 
report the examiner must identify 
and respond to the purpose of the 
examination:

1) to determine the nature and 
severity of the Veteran's 
disability of the median nerve of 
the right upper extremity, and

 2) to determine the combined 
impact of the Veteran's service-
connected disabilities and 
disabilities for which he receives 
VA compensation on his ability to 
secure or follow a substantially 
gainful occupation.

If the examiner is unable to render any 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

4.	Readjudicate the issues on appeal.  

The RO/AMC's attention is again called 
to the Veteran's current submissions as 
to the effect of his mental disorder on 
his employability.  The RO/AMC must 
therefore reexamine the currently-
assigned disability rating for the 
mental disorder, in its adjudication of 
the TDIU claim; and as a separate new 
claim for an increased rating.  If any 
of the benefits currently on appeal 
remain denied, the Veteran must be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


